DETAILED ACTION
This Office Action is in response to the Application Ser. No. 16/772,307 filed on June 12, 2020, as a 371 National Stage entry of International Application Number PCT/EP2018/085171, filed on December 17, 2018.  The Preliminary Amendment filed on June 12, 2020, has been entered. Claims 1-3, 6, 7 and 9-17 are currently amended. Claims 1-17 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on Italian application Ser. No. 102017000146554 filed on December 19, 2017. Receipt of the certified copy of the Italian application on June 12, 2020, is hereby acknowledged.


Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated June 12, 2020, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Claim Objections
Claims 4-8 and 12 are objected to because of the following informalities:
regarding Claim 4, the term “said index, Bi,x” recited in line 2 should be “said predefined index, Bi,x (emphasis added)”;
regarding Claim 5, the phrase “associating with said time sub-interval a data triplet comprising a pattern identifier, said predefined index, Bi,x, and said predefined reliability level, Ri,x” recited in lines 2-4 should be “associating, with said time sub-interval, ti,x, a data triplet comprising a pattern identifier, said predefined index, Bi,x, and said predefined reliability level, Ri,x message (emphasis added)”;
regarding Claim 6, the term “a valid sub-interval” recited in lines 2-3 should be “a valid time sub-interval (emphasis added)”;
regarding Claim 7, the term “said predefined reliability level” recited in lines 10-11 should be “said predefined reliability level, Ri,x (emphasis added)” and  the term “said valid sub-intervals” recited in line 14 should be “said valid time sub-intervals (emphasis added)”, respectively;
regarding Claim 8, the term “said valid sub-intervals” recited in line 3 should be “said valid time
regarding Claim 12, the term “a n” recited in line 4 should be “an” and the phrase “higher or equal than 1” recited in line 5 should be “greater than or equal to 1”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “c) based on said events, calculating an index, BTx, indicative of the quality of experience of said service in said time interval” in lines 7-8. There in insufficient antecedent basis for the term “the quality of experience of said service in said time interval” in the claims.
Dependent Claims 2-14 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.
For examination purposes, the term “the quality of experience of said service in said time interval” is interpreted as “a quality of experience of said service in said time interval (emphasis added)”.

Additionally, Claim 3 recites the limitation “at step b3), comparing said complex event with a set of patterns, each pattern being associated with a respective predefined combination of elementary events and with a predefined index, Bi,x, indicative of the quality of experience associated with said predefined combination of elementary events” in lines 2-5. There is insufficient antecedent basis for the term “the quality of experience associated with said predefined combination of elementary events” in the claims.
Dependent Claims 4-14 are rejected for the reasons presented above with respect to rejected Claim 3 in view of their dependence thereon.
For examination purposes, the term “the quality of experience associated with said predefined combination of elementary events” is interpreted as “a quality of experience associated with said predefined combination of elementary events (emphasis added)”.

Additionally, Claim 9 recites the limitation “computing a reliability level, RTx, associated with said index, BTx, indicative of the quality of experience of said service in said time interval, wherein said reliability level, RTx, is determined as an average value of a number of reliability levels, Ri,x, associated with said valid time sub-intervals” in lines 2-5. The relationship between “reliability levels, Ri,x, associated with said valid time sub-intervals” recited in lines 4-5 and “the predefined reliability levels associated with said valid time sub-intervals” recited in lines 5-6 of Claim 6 is unclear, rendering the claim indefinite.
Dependent Claims 10-12 are rejected for the reasons presented above with respect to rejected Claim 9 in view of their dependence thereon.
i,x, associated with said valid time sub-intervals” is interpreted as “the predetermined reliability levels associated with said valid time sub-intervals (emphasis added)”.

Additionally, Claim 10 recites the limitation “wherein said reliability level, Ri,x, associated with said valid time sub-interval, in case said valid time sub-interval is associated with a positive pattern, is determined as:
Ri,x = 1 + 1/e-α*dʹ, where α≤1; or
Ri,x = 2 + α*dʹ, where α>1,
wherein dʹ is a distance in time between said valid time sub-interval and a preceding time sub-interval associated with a negative pattern” in lines 1-5. “α” has not been defined, rendering the claim indefinite.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1.
Dependent Claims 16 and 17 are rejected for the reasons presented above with respect to rejected Claim 15 in view of their dependence thereon.

Additionally, Claim 17 recites the limitation “wherein said elementary event gathering module is further configured to, when executed by the computing device, filter said network events and identify said number of events indicative of said activities performed by the user during a time interval, Tx, for the fruition of the service based on said pre-determined set of target elementary events stored in said database” in lines 5-9. x” recited in lines 7-8 and “a time interval, Tx” introduced in line 10 of Claim 15 is unclear, rendering the claim indefinite.
For examination purposes, the term “a time interval, Tx (emphasis added)” is interpreted as “the time interval, Tx (emphasis added)”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites a series of steps for estimating quality of experience of a service provided over a communication network. The limitations a) subdividing a user session of the service into a number of time intervals, b) determining a number of events indicative of said activities performed by the user during a time interval, Tx, of said number of time intervals, and c) based on said events, calculating an index, BTx, indicative of the quality of experience of said service in said time interval, as drafted, are processes that, under their broadest reasonable interpretation, can be performed with the human mind, i.e., the recited limitations are mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it 
As currently recited, the abstract idea is not integrated into a practical application. The index of the quality of experience of the service during the time interval is calculated but never applied in a meaningful way. There are no further limitations to consider. Therefore, there are no additional elements present that impose meaningful limitations on practicing the abstract idea. The claim is directed to an abstract idea (Step 2A – Prong Two Analysis).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there are no further limitations to consider. Considering the claim limitations as an ordered combination does not add anything more than when considering them individually. There is no indication that claimed limitations are directed towards an improvement in the operation of a computer itself or to another technology or technical field, nor do they describe a non-conventional and non-generic arrangement of conventional elements. Therefore, the additional limitations do not amount to significantly more than the abstract idea (Step 2B Analysis). Accordingly, Claim 1 is ineligible.

Dependent Claims 2, 3, 5-7 and 9 recite additional limitations that define additional steps (e.g., b1) subdividing said time interval, Tx, into a number of time sub-intervals; at step b3), comparing said complex event with a set of patterns, etc.), which given their broadest reasonable interpretation, can be performed with the human mind, i.e., the recited limitations are mental processes, and steps (e.g., b2) gathering a number of elementary events) that represent insignificant extra-solution activity, e.g., Claims 2, 3, 5-7 and 9 are ineligible.

Dependent Claims 4 recites an additional limitation that further defines the patterns which are compared with the complex event types (e.g., wherein each of said patterns comprises a predefined reliability level, Ri,x, associated with said index, Bi,x). The recited limitation serves to narrow the abstract idea but does not comprise an “inventive concept” sufficient to transform the abstract idea into a patent-eligible application of that abstract idea.  Therefore, the additional limitation does not amount to significantly more than the abstract idea. Accordingly, Claims 4 is ineligible.

Dependent Claims 8 and 10-12 recite additional limitations that further define the computing of the index, BTx, and the reliability level, RTx, as well as an additional steps for computing a confidence level, Confx, and a global index, BG, by providing specific mathematical equations for their calculation. A claim that recites a mathematical equation will be considered as falling within the “mathematical concepts” grouping of abstract ideas. Therefore, Claims 8 and 10-12 recite an abstract idea (Step 2A – Prong One Analysis). There are no additional limitations to consider that could integrate the abstract idea into a practical application. Therefore, Claims 8 and 10-12 are directed towards an abstract idea (Step 2A – Prong Two Analysis). Likewise, there are no additional limitations to consider that would amount to significantly more, Claims 8 and 10-12 do not amount to significantly more than the abstract idea (Step 2B Analysis). Accordingly, Claims 8 and 10-12 are ineligible.

Dependent Claims 13 recites an additional limitation that further defines the service that is evaluated (e.g., wherein said service is a video streaming service), which does not offer meaningful limitations on the abstract idea beyond linking the application of the abstract idea to a particular technological environment or field of use. Therefore, the additional limitation does not amount to significantly more than the abstract idea. Accordingly, Claims 13 is ineligible.

Dependent Claims 14 recites an additional limitation that recites implementation of the abstract idea by a computing device executing software code stored on a computer readable storage medium (e.g., a non-transitory computer readable storage medium having software code portions stored thereon), which does not offer meaningful limitations on the abstract idea beyond informing the practitioner to apply the abstract idea using a generic computer system. Therefore, the additional limitation does not amount to significantly more than the abstract idea. Accordingly, Claims 14 is ineligible.

Claim 15 recites a series of steps for estimating quality of experience of a service provided over a communication network. The limitations determine a number of events indicative of said activities performed by the user during a time interval, Tx, of said number of time intervals, and based on said events, calculate an index, BTx, indicative of the quality of experience of said service in said time interval, as drafted, are processes that, under their broadest reasonable interpretation, can be performed with the human mind, i.e., the recited limitations are mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A – Prong One Analysis).
As currently recited, the abstract idea is not integrated into a practical application. Under the broadest reasonable interpretation, an elementary event gathering module and a complex event processing module are executable software routines that automate actions that could be carried out by a human, i.e., determining a number of events indicative of activities performed by the user during a time interval and calculating an index indicative of the quality of experience of the service in the time interval. The additional elements a computing device and non-transitory computer readable storage media are recited at a high level of generality, i.e., are representative of a generic computer, such that they merely inform the practitioner to apply the abstract idea using a generic computer system. The remaining limitation, wherein a session of fruition of the service by the user is subdivided into a number of time intervals, merely adds insignificant extra-solution activity to the abstract idea. The index of the quality of experience of the service during the time interval is calculated but never applied in a meaningful way. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. The claim is directed to an abstract idea (Step 2A – Prong Two Analysis).
wherein a session of fruition of the service by the user is subdivided into a number of time intervals is recited at a high level of generality and does not describe a specific implementation for subdividing the session into a number of time intervals, it is insufficient to transform the abstract idea a patent-eligible application of that abstract idea. Additionally, the recited hardware, a computing device and non-transitory computer readable storage media, are recited at a high level of generality and do not offer a meaningful limitation beyond implementation of the abstract idea by a generic computer system. Considering the claim limitations as an ordered combination does not add anything more than when considering them individually. There is no indication that claimed limitations are directed towards an improvement in the operation of a computer itself or to another technology or technical field, nor do they describe a non-conventional and non-generic arrangement of conventional elements. Therefore, the additional limitations do not amount to significantly more than the abstract idea (Step 2B Analysis). Accordingly, Claim 15 is ineligible.

Dependent Claims 16 and 17 recite additional limitations that define additional steps (e.g., filter said network events and identify said number of events indicative of said activities performed by the user during a time interval, Tx), which given their broadest reasonable interpretation, can be performed with the human mind, i.e., the recited limitations are mental processes, and steps (e.g., storing a pre-determined value of a length of said time interval Tx) that represent insignificant extra-solution activity, e.g., data gathering, respectively. The recited limitations serve to narrow the abstract Claims 16 and 17 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joch et al., Pub. No. US 2017/023777 A1, hereby “Joch”, in view the paper authored by Mok et al., titled “Inferring the QoE of HTTP Video Streaming from User-Viewing Activities”, hereby “Mok”.

Regarding Claim 1, Joch discloses “A method for estimating quality of experience of a service provided over a communication network from activities performed by a user in fruition of said service (Joch paragraphs 2 and 8: a method for estimating quality of experience (QoE) for consumption of encrypted media network traffic of a media service provided over a network), the method comprising:
a) subdividing a user session of the service into a number of time intervals (Joch figs. 5 and 8A and paragraphs 45, 138, 142-144, 157 and 166: quality intervals analysis module 212 divides a media session into a set of intervals, e.g., Interval 1 and Interval 2);
b) determining a number of events... during a time interval, Tx, of said number of time intervals (Joch figs. 2, 5 and 8A and paragraphs 45, 117, 138-139 and 166: interaction classifier module 210 classifies detected media interactions, i.e., events, using the time intervals); and
c) based on said events, calculating an index, BTx, indicative of the quality of experience of said service in said time interval (Joch figs. 2, 5 and 8B and paragraphs 147-148, 157-158 and 168: quality intervals analysis module 212 computes an Interval Presentation QoE for each interval based in part on the sizes and variability in size of the media interactions within the interval).”
However, while Joch discloses that the QoE of an interval is determined based on properties of the media interactions, i.e., events, that occur within the interval (Joch paragraphs 147-148, 157-158 and 168), Joch does not explicitly disclose “b) determining a number of events indicative of said activities performed by the user during a time interval, Tx, of said number of time intervals (emphasis added)”.
In the same field of endeavor, Mok discloses determining QoE of an HTTP video streaming session based on user-viewing activities that occur during playback, such as pausing the video, refreshing the page, and switching to a lower video quality (Mok figs. 2 and 4, Table 1 and § “2. USER-VIEWING ACTIVITIES”, “3.2 Client Software”, “4.1 User-viewing activities and network path quality”: “In this paper, we propose employing the user-viewing activities to estimate the subjective parameters in the QoE of HTTP video streaming.”).
Joch, to utilize user-viewing activities to compute the QoE of an interval of the streaming session as taught by Mok because doing so constitutes applying a known technique (estimating QoE of an HTTP video streaming service based on user-viewing activities) to known devices and/or methods (a method for estimating quality of experience (QoE) for consumption of encrypted media network traffic) ready for improvement to yield predictable and desirable results (computing the QoE of the time interval based on user-viewing activities that occurred therein). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 13, the combination of Joch and Mok discloses all of the limitations of Claim 1.
Additionally, Joch discloses “wherein said service is a video streaming service (Joch paragraphs 22 and 28-29: the media service may be a streaming video service).”

Regarding Claim 14, the combination of Joch and Mok discloses all of the limitations of Claim 1.
Additionally, Joch discloses “A non-transitory computer readable storage medium having software code portions stored thereon, that, when executed by a computing device, perform the method of claim 1 (Joch paragraphs 169-170: a computer readable medium comprising computer program instructions implementing the method for estimating quality of experience (QoE)).”

Regarding Claim 15, Joch discloses “A communication system for estimating quality of experience of a service provided over a communication network from activities performed by a user for the fruition of said service (Joch fig. 1 and paragraphs 2, 9 and 27: network system 100 implementing a method for estimating quality of experience (QoE) for consumption of encrypted media network traffic of a media service provided over a network), wherein a session of fruition of the service by the user is subdivided into a number of time intervals (Joch figs. 5 and 8A and paragraphs 45, 138, 142-144, 157 and 166: quality intervals analysis module 212 divides a media session into a set of intervals, e.g., Interval 1 and Interval 2), the communication system comprising:
a computing device (Joch figs. 1 and 9 and paragraphs and 172: computer system 900 implementing analyzer system 108); and
non-transitory computer readable storage media (Joch figs. 1 and 9 and paragraphs and 172-179: system memory 928, comprising program modules 915) storing:
an elementary event gathering module, that when executed by the computing device, is configured to, determine a number of events... during a time interval, Tx, of said number of time intervals (Joch figs. 2, 5 and 8A and paragraphs 45, 117, 138-139 and 166: interaction classifier module 210 classifies detected media interactions using the time intervals); and
a complex event processing module, that when executed by the computing device, is configured to, based on said events, calculate an index, BTx, indicative of the quality of experience of said service in said time interval (Joch figs. 2, 5 and 8B and paragraphs 147-148, 157-158 and 168: quality intervals analysis module 212 computes an Interval Presentation QoE for each interval based in part on the sizes and variability in size of the media interactions within the interval).
However, while Joch discloses that the QoE of an interval is determined based on properties of the media interactions, i.e., events, that occur within the interval (Joch paragraphs 147-148, 157-158 and 168), Joch does not explicitly disclose “b) determining a number of events indicative of said activities performed by the user during a time interval, Tx, of said number of time intervals (emphasis added)”.
In the same field of endeavor, Mok discloses determining QoE of an HTTP video streaming session based on user-viewing activities that occur during playback, such as pausing the video, refreshing the page, and switching to a lower video quality (Mok figs. 2 and 4, Table 1 and § “2. USER-VIEWING ACTIVITIES”, “3.2 Client software”, “4.1 User-viewing activities and network path quality”: “In this paper, we propose employing the user-viewing activities to estimate the subjective parameters in the QoE of HTTP video streaming.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Joch, to utilize user-viewing activities to compute the QoE of an interval of the streaming session as taught by Mok because doing so constitutes applying a known technique (estimating QoE of an HTTP video streaming service based on user-viewing activities) to known devices and/or methods (a method for estimating quality of experience (QoE) for consumption of encrypted media network traffic) ready for improvement to yield predictable and desirable results (computing the QoE of the time interval based on user-viewing activities that occurred therein). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Regarding Claim 16, the combination of Joch and Mok discloses all of the limitations of Claim 15.
Additionally, Mok discloses “further comprising a database to store:
a pre-determined value of a length of said time interval Tx (Mok fig. 2, Table 1 and § “3.1 Experiment Setup” and “3.2 Client software”: user-viewing activities are logged by the client video player, aggregated, and sent to a logging server every three seconds, i.e., a time interval of predetermined length – while not explicitly stated, it is understood by one of ordinary skill in the art that the predetermined length for the collecting and reporting time interval could be recorded in a database for configuring the client video player);
a pre-determined set of target elementary events associated with said fruition of the service, each elementary event being associated with a respective activity of the user for the fruition of the service (Mok fig. 2, Table 1 and § “3.1 Experiment Setup” and “3.2 Client software”: the user-viewing activities listed in Table 1, i.e., a pre-determined set of elementary events associated with a respective activity of the user for fruition of the service, are captured by the video player, aggregated, and sent to logging server for recording – while not explicitly stated, it is understood by one of skill in the art that the user-viewing activities of interest could be recorded in a database for configuring the client video player)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Joch to classify the media interactions into time intervals having a fixed, predetermined length as taught by Mok because doing so constitutes a simple substitution of one known element (intervals of fixed time length) (intervals of variable time length) to obtain predictable and desirable results (determination of the QoE for intervals of fixed time length). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 17, the combination of Joch and Mok discloses all of the limitations of Claim 16.
Additionally, Joch, as modified by Mok, discloses “wherein said non-transitory computer readable storage media further stores instructions, that when executed by the computing device detect network events over said communication network (Joch figs. 2, 5 and 8A and paragraphs 45, 60-61 and 117: media interactions comprise network traffic associated with a request for data from a client and a response determined or inferred to correspond to the request from a server, i.e., network events over a communication network);
wherein said elementary event gathering module is further configured to, when executed by the computing device, filter said network events and identify said number of events indicative of said activities performed by the user during a time interval, Tx, for the fruition of the service based on said pre-determined set of target elementary events stored in said database (Joch figs. 2, 5 and 8B and paragraphs 147-148, 157-158 and 168: quality intervals analysis module 212 computes an Interval Presentation QoE for each interval – as modified by Mok, the QoE for the interval is estimated based on the occurrence of predetermined user-viewing activities, such as pause and refresh).”

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449